EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Kantor on 2-22-2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 16, “a hydraulic pump” has been amended to: —and, a hydraulic pump —
In lines 18-19, “attachment; or
a combination thereof.”
 has been amended to: — attachment.—

Claim 3 has been amended as follows:
In line 1, “The system of claim 2, comprising the bin, wherein the” has been amended to: — The system of claim 2, wherein the —

Claim 11 has been amended as follows:
In line 13, “a hydraulic pump” has been amended to: —and, a hydraulic pump —
In lines 15-16, “attachment; or
a combination thereof.”
 has been amended to: — attachment.—

Claim 14 has been amended as follows:
In line 1, “The system of claim 13, comprising the bin, wherein” has been amended to: — The system of claim 13, wherein—

Claim 17 has been amended as follows:
In line 14, “a hydraulic pump” has been amended to: —and, a hydraulic pump —
In lines 16-17, “attachment; or
a combination thereof.”
 has been amended to: — attachment.—

Claim 18 has been amended as follows:
In line 1, “The system of claim 17, comprising the bin, wherein” has been amended to: — The system of claim 17, wherein—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671